UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-2131



LINDA L. KENNEDY,

                                             Plaintiff - Appellant,

          versus


RICHARD-FLAGSHIP SERVICES, INCORPORATED; DEAN
CLIFTON, individually, and as manager, agent,
partner, shareholder or director of Richard-
Flagship Services, Incorporated; DAN CLARK,
individually, and as manager, agent, vice
president, partner, shareholder, and director
of Richard-Flagship Services Incorporated;
STAN SISSON, individually, and as manager,
agent, Human Resources Director, partner,
shareholder, and director of Richard-Flagship
Services, Incorporated, and F.A. Richard &
Associates, Incorporated; FRANCIS A. RICHARD,
individually, and as manager, agent, partner,
shareholder, and director of Richard-Flagship
Services, Incorporated, and F.A. Richard &
Associates, Incorporated; F.A. RICHARD &
ASSOCIATES, INCORPORATED, a Louisiana corpora-
tion, doing business in Virginia, and as an
agent, partner, owner, shareholder and direc-
tor of Richard-Flagship Services, Incorpo-
rated; STEVE JOHNSON, individually, and as
agent, president, chief executive officer,
partner,   shareholder    and/or   director   of
Richard-Flagship Services, Incorporated, and
The    Flagship    Group,     Limited;    ROBERT
O'SULLIVAN, individually, and as agent, vice
president, partner, shareholder/and or direc-
tor of Richard-Flagship Services, Incorpo-
rated, and The Flagship Group, Limited; THE
FLAGSHIP GROUP, LIMITED, a corporation doing
business in Virginia, and as agent, partner,
owner, shareholder, and director of Richard-
Flagship Services, Incorporated,

                                          Defendants - Appellees.




                           No. 00-2300



LINDA L. KENNEDY,

                                           Plaintiff - Appellant,

          versus


RICHARD-FLAGSHIP SERVICES, INCORPORATED; DEAN
CLIFTON, individually, and as manager, agent,
partner, shareholder or director of Richard-
Flagship Services, Incorporated; DAN CLARK,
individually, and as manager, agent, vice
president, partner, shareholder, and director
of Richard-Flagship Services Incorporated;
STAN SISSON, individually, and as manager,
agent, Human Resources Director, partner,
shareholder and director of Richard-Flagship
Services, Incorporated, and F.A. Richard &
Associates, Incorporated; F A RICHARD &
ASSOCIATES, INCORPORATED, a Louisiana corpora-
tion, doing business in Virginia, and as an
agent, partner, owner, shareholder and direc-
tor of Richard-Flagship Services, Incorpo-
rated; STEVE JOHNSON, individually, and as
agent, president, chief executive officer,
partner,   shareholder  and/or   director   of
Richard-Flagship Services, Incorporated, and
The Flagship Group, Limited; ROBERT O'SULLI-
VAN, individually, and as agent, vice presi-
dent, partner, shareholder/and or director of
Richard-Flagship Services, Incorporated, and
The Flagship Group, Limited; THE FLAGSHIP
GROUP, LIMITED, a corporation doing business
in Virginia, and as agent, partner, owner,

                      2
shareholder, and director of Richard-Flagship
Services, Incorporated; FRANCIS A. RICHARD,
individually, and as manager, agent, partner,
shareholder, and director of Richard-Flagship
Services, Incorporated, and F.A. Richard &
Associates, Incorporated,

                                          Defendants - Appellees.



Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-98-602-2)


Submitted:   January 11, 2001          Decided:   January 23, 2001


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Linda L. Kennedy, Appellant Pro Se. Robert L. O’Donnell, Arlene F.
Klinedinst, Christopher Ambrosio, VANDEVENTER BLACK, L.L.P.,
Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                3
PER CURIAM:

     Linda L. Kennedy seeks to appeal the district court’s orders,

ordering costs against her, denying Defendants’ motion for at-

torneys’ fees, and denying her motion to proceed on appeal in forma

pauperis.*    We have reviewed the record and the district court’s

opinions and find no reversible error.   Accordingly, we affirm on

the reasoning of the district court.   Kennedy v. Richard Flagship

Servs., Inc., No. CA-98-602-2 (E.D. Va. July 25, Aug. 25, &

Sept. 20, 2000).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.

We also deny Kennedy’s pending motion to proceed in forma pauperis.




                                                          AFFIRMED




     *
      Because Kennedy’s brief on appeal is unclear, we have liber-
ally construed her appeal to object to all three of the district
court’s orders.


                                 4